Citation Nr: 0942003	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  08-14 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



REMAND

The Veteran served on active duty from November 1949 to 
January 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision, by the 
Indianapolis, Indiana, Regional Office (RO), which denied the 
Veteran's claim of entitlement to a TDIU.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a) (2) 
(West 2002).  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2009).  In addition, VA promulgated regulations to 
implement the provisions of the law.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  The VCAA requires that VA 
must provide notice that informs the claimant (1) of the 
information and evidence not of record that is necessary to 
substantiate the claim, (2) of the information and evidence 
that VA will seek to provide, and (3) of the information and 
evidence that the claimant is expected to provide.  
Furthermore, VA must "also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim."  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).  

After examining the record, the Board concludes that further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

The Veteran is seeking a total disability rating based upon 
individual unemployability.  The law provides that a TDIU may 
be granted upon a showing that the Veteran is unable to 
secure or follow a substantially gainful occupation due 
solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2009).  Consideration may be given to 
a veteran's level of education, training, and previous work 
experience in arriving at a conclusion, but not to his age or 
the impairment caused by nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2009).  

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of his or her service-connected disabilities and there 
is one disability ratable at 60 percent or more, or, if more 
than one disability, at least one disability ratable at 40 
percent or more and a combined disability rating of 70 
percent.  Id.  

In this case, the Veteran meets the schedular rating 
requirements for eligibility for TDIU.  He is presently 
service connected for bilateral hearing loss, evaluated as 60 
percent disabling, and bilateral tinnitus, evaluated as 10 
percent disabling.  His combined evaluation for compensation 
is currently 60 percent.  To the extent that he has one 
disability rated at 60 percent or more, he meets the 
eligibility requirements described above.  The question 
remains whether he is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. §§ 3.341(a), 4.16(a), 4.19 
(2009).  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  (A high 
rating in itself is recognition that the impairment makes it 
difficult to obtain and keep employment.)  The question is 
whether the Veteran is capable of performing the physical and 
mental acts required by employment, not whether the Veteran 
can find employment.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993), 38 C.F.R. § 4.16(a).  

The Board notes that it may not reject a TDIU claim without 
producing evidence, as distinguished from mere conjecture, 
that the veteran's disability does not prevent him from 
performing work that would produce sufficient income to be 
other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
In Friscia, the United States Court of Appeals for Veterans 
Claims (Court) specifically stated that VA has a duty to 
supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service-
connected disability has on his ability to work.  Friscia, at 
297, citing 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. 
§§ 3.103(a), 3.326, 3.327, 4.16(a) (2009); Beaty, 6 Vet. App. 
at 538; and Obert v. Brown, 5 Vet. App. 30, 33 (1993).  To 
date, VA has not afforded the Veteran a VA examination with 
regard to this claim.  Because there exists no such medical 
opinion in this case, a medical opinion assessing the 
Veteran's employability and, if he is deemed unemployable, 
whether it is due to his service-connected disabilities, is 
needed.  38 U.S.C.A. § 5103A (d) (West 2002 & Supp. 2009).  

The case is REMANDED to the agency of original jurisdiction 
(AOJ) for the following actions: 

1.  The AOJ should contact the Veteran 
and request that he provide up-to-date 
information concerning his employment 
history.  Specifically, the Veteran 
should submit any other evidence, such as 
employment records or statements from 
employers and physicians, supporting his 
contention that he is unemployable due to 
his service-connected bilateral hearing 
loss and tinnitus.  

2.  Then, the Veteran should be afforded 
a VA audiological evaluation to determine 
the current severity of his bilateral 
hearing loss.  The claims folder should 
be made available to the examiner for 
review.  Additionally, the examiner 
should elicit from the veteran and record 
for clinical purposes a full work and 
educational history.  All pertinent 
symptomatology and findings must be 
reported in detail.  Based on the review 
of the claims file, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that the 
Veteran's service-connected bilateral 
hearing loss and tinnitus combine to 
preclude substantially gainful 
employment.  The examination report must 
include a complete rationale for all 
opinions and conclusions expressed.  

3.  Thereafter, the AOJ should 
readjudicate the claim for a TDIU in 
light of the additional evidence 
obtained.  If any benefit sought on 
appeal remains denied, the Veteran and 
his representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the Veteran until he receives further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

